         Case 5:21-mc-80171-VKD Document 15 Filed 08/10/21 Page 1 of 4




 1 LTL ATTORNEYS LLP
 2 Prashanth Chennakesavan (Bar No. 284022)
   Prashanth.chennakesavan@ltlattorneys.com
 3 Dat T. Nguyen (Bar No. 280755)
 4 dat.nguyen@ltlattorneys.com
   300 S. Grand Avenue, 14th Floor
 5 Los Angeles, CA 90071
 6 Tel: (213) 612-8900
   Fax: (213) 612-3773
 7
 8 Attorneys for Movant KAIFI LLC
 9
10                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF CALIFORNIA
11                                   (SAN JOSE DIVISION)
12
13 KAIFI LLC,                                        Case No.: 21-MC-80171-VKD
14
                        Movant,                      KAIFI LLC’S REPLY IN SUPPORT
15                                                   OF MOTION TO COMPEL
16              v.                                   COMPLIANCE WITH SUBPOENA
17 APPLE INC.,                                       Date:            August 17, 2021
18                                                   Time:            10:00 a.m.
19                      Respondent.
20
21
22
23
24
25
26
27
28
                                  REPLY ISO MOTION TO COMPEL COMPLIANCE
     4847-4522-4944.2
          Case 5:21-mc-80171-VKD Document 15 Filed 08/10/21 Page 2 of 4



 1   I.         INTRODUCTION
 2              In its opposition, Apple creates a strawman, suggesting that KAIFI seeks the
 3   “entirety” of Apple’s source code and that KAIFI seeks information it could receive
 4   from T-Mobile. Based on months of meet-and-confer, and as Apple acknowledges,
 5   KAIFI seeks only documents and code relevant to the at-issue features, and only
 6   because T-Mobile has failed to provide this information. As explained below,
 7   Apple’s arguments regarding relevance and burden are unavailing and the motion
 8   should be granted.
 9   II.        ARGUMENT
10              The Court should compel Apple to produce the source code relating to WiFi
11   handoff, including the handoff algorithms and Attribute-Value Pairs (AVPs)
12   (“Handoff Source Code”).
13              First, Apple contends that Request No. 1 is facially overbroad and does not
14   “even reach Apple source code.” Dkt. 14 at 6. This is not true. The term
15   “Document” as defined in KAIFI’s Subpoena is “synonymous in meaning and equal
16   in scope to the usage of this term in Federal Rule of Civil Procedure 34(a).”
17   Subpoena at 2, ¶ 9. This encompasses “any designated documents or electronically
18   stored information—including writings, drawings, graphs, charts, photographs,
19   sound recordings, images, and other data or data compilations—stored in any
20   medium from which information can be obtained either directly or, if necessary, after
21   translation by the responding party into a reasonably usable form.” Rule 34(a)
22   (emphasis added). Source code is included within the broad swath of information
23   that is discoverable under Rule 34, including at least “data or data compilations.” To
24   the extent Apple contends the request as originally worded is overbroad, KAIFI has
25   resolved this concern by significantly narrowing it to the source code relating to WiFi
26   handoff, including the handoff algorithms and Attribute-Value Pairs (AVPs) (i.e., the
27   Handoff Source Code).
28

                                                  1              REPLY RE: MOTION TO COMPEL
     4847-4522-4944.2
        Case 5:21-mc-80171-VKD Document 15 Filed 08/10/21 Page 3 of 4



 1              Second, Apple contends that the Handoff Source Code is irrelevant and
 2   burdensome to produce. Dkt. 14 at 6. Again, that is unsupported. The handover
 3   algorithms are relevant to at least the claim elements of the asserted ’728 Patent that
 4   recite “selecting one of the indoor and the outdoor networks in accordance with the
 5   determined location of the data communication terminal” (Claim 1 and dependent
 6   claims), and “switching [the] connection of the data communication terminal” (Claim
 7   12 and dependent claims). Apple states that it has “confirmed that it does not have
 8   more detailed documentation short of source code.” Dkt. 14 at 1. That makes source
 9   code highly relevant, and indeed potentially the only source of information detailing
10   the implementation of at-issue technology.
11              Apple also asserts that there is an unreasonable burden in producing source
12   code, but fails to offer substantiation. In a carefully worded declaration, Apple states
13   that in an arbitrarily chosen time period—“during the pandemic”—it has not
14   produced source code for remote review in an arbitrarily chosen category of cases—
15   those “in which it is not a party.” Dkt. 14 at 7. Apple’s phrasing implies, if not
16   confirms, that it has produced source code for remote review “during the pandemic”
17   in cases in which it is a party, and has produced source code in other cases before the
18   pandemic. Apple cites no authority that entitles it to a “non-party during the
19   pandemic” exception to the Federal Rules of Civil Procedure.
20              Apple clearly has the ability to produce source code for remote review,
21   minimizing any burden.
22              Third, Apple contends that a declaration would be a less burdensome means
23   of providing the information requested.           While KAIFI appreciates Apple’s
24   willingness to provide information in this form, it has not yet received any such
25   declaration. Moreover, a declaration – even if Apple were to provide one – may not
26   be admissible at trial. See Fed. R. Evid. 804. In order for former testimony of a
27   witness to be admissible, it must be given “at a trial, hearing, or lawful deposition”
28   and the party against whom the testimony is offered should have an opportunity to

                                                -2-              REPLY RE MOTION TO COMPEL
     4847-4522-4944.2
        Case 5:21-mc-80171-VKD Document 15 Filed 08/10/21 Page 4 of 4



 1   cross-examine the witness. See id. A declaration from an Apple employee would
 2   not satisfy these requirements. The production of documents and code is the least
 3   intrusive method of discovery available here.
 4              Finally, with respect to Request No. 2, Apple should be compelled to produce
 5   its standards or certification documents. Apple’s boilerplate contention that this
 6   request is “overbroad and unduly burdensome” is again unsupported by any
 7   evidence, including as to the alleged burden on Apple. Nor is the request overbroad.
 8   It does not seek all standards and certifications with respect to T-Mobile, the
 9   defendant in the Underlying Action, but only those related to specific features: WiFi
10   calling, WiFi handoff, and WiFi offloading. These are narrowly crafted requests that
11   seek specific documents that Apple does not dispute are in its possession. Apple’s
12   contention that the documents can be more readily obtained by T-Mobile is also
13   unsupported. On the contrary, KAIFI has not received these documents from T-
14   Mobile. See Mot. at 10-11.
15   III.       CONCLUSION
16              For the reasons stated above, KAIFI respectfully requests an order compelling
17   Apple to produce responsive documents, including the Handover Source Code.
18
19    DATED: August 10, 2021                       By: /s/ Prashanth Chennakesavan

20
21                                                 LTL ATTORNEYS LLP
22                                                 Prashanth Chennakesavan
                                                   Dat T. Nguyen
23
24
                                                   Attorneys for KAIFI LLC
25
26
27
28

                                                 -3-              REPLY RE MOTION TO COMPEL
     4847-4522-4944.2
